t c memo united_states tax_court patricia a flood and donald j flood petitioners v commissioner of internal revenue respondent docket no filed date patricia a flood and donald j flood unrepresented michael j gabor for respondent memorandum findings_of_fact and opinion morrison judge the respondent determined deficiencies in the petitioners’ federal_income_tax and accuracy-related_penalties under sec_6662 for the and tax years unless otherwise indicated all section references are to the internal_revenue_code as in effect for the and tax years the respondent is referred to as the irs the petitioners are referred to as the floods the issues for decision are whether gains from sales of real-estate lots during the tax years and were ordinary_income or capital_gain whether the basis of real-estate lots sold in should be reduced from dollar_figure to dollar_figure whether the basis of real-estate lots sold in should be reduced from dollar_figure to dollar_figure or dollar_figure whether gross_receipts for from the sale of real-estate lots should be increased from dollar_figure to dollar_figure whether gross_receipts for from the sale of real-estate lots should be increased from dollar_figure to dollar_figure whether a dollar_figure deduction is allowed for cash contributions to charity for whether a dollar_figure deduction is allowed for cash contributions to charity for whether a dollar_figure deduction claimed on schedule a itemized_deductions is allowed for investment_interest expenses for whether an dollar_figure schedule a itemized_deduction is allowed for lot re tax for whether the floods are liable for self-employment taxes of dollar_figure and dollar_figure for and respectively whether a dollar_figure deduction is allowed for noncash contributions to charity for whether the floods are liable for accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively findings_of_fact the floods resided in florida when they filed their petition during and mr flood was a day trader in the stock market the floods also operated a real-estate venture which included the purchase and sale of vacant lots the floods did not generally subdivide the lots or construct houses on the lots they purchased mr flood located prospective sellers of lots by sending out mass mailings based on county records from to the floods purchased at least lots during they sold two lots during they sold lots and gave lots to the sawyer road baptist church on or about date the floods jointly filed a form_1040 u s individual_income_tax_return for on or about date they jointly filed a tax_return for on date the irs issued a notice_of_deficiency determining the following deficiencies and penalties year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure the adjustments that underlie the deficiencies are described in the table below year reported on return adjustments by irs in notice_of_deficiency dollar_figure gross_receipts from sales of two real- estate lots gain from which was reported on schedule d as capital_gain gross_receipts increased to dollar_figure and the gain from the sales was transferred to schedule c as ordinary_income dollar_figure basis of two real-estate lots sold basis reduced to dollar_figure and transferred to schedule c as cost_of_goods_sold an offset against ordinary_income dollar_figure deduction for cash contributions to charity dollar_figure no deduction for schedule c expenses dollar_figure deduction for schedule c expenses no self-employment_tax dollar_figure of self-employment_tax based on other adjustments dollar_figure gross_receipts from sales of real-estate lots gain from which was reported on schedule d as capital_gain gross_receipts increased to dollar_figure and the gain from the sales was transferred to schedule c as ordinary_income dollar_figure basis of the real-estate lots sold basis reduced to dollar_figure and transferred to schedule c as cost_of_goods_sold an offset against ordinary_income no deduction for schedule c expenses dollar_figure deduction for schedule c expenses dollar_figure deduction for cash contributions to charity dollar_figure deduction for lot re tax dollar_figure investment_interest expense deduction dollar_figure dollar_figure dollar_figure dollar_figure deduction for contributions of real-estate lots to sawyer road baptist church no self-employment_tax dollar_figure deduction dollar_figure self-employment_tax based on other adjustments as noted in the table above the floods reported on their return that the gross_receipts from the sale of lots in was dollar_figure page of the irs’s pretrial memorandum agrees that this was the amount the floods reported although on page the irs says the reported amount was dollar_figure on or about date the floods filed a petition challenging the notice_of_deficiency on date the irs moved the court to order the floods to show cause why the numbered paragraphs in a draft stipulation should not be deemed stipulated on date the court granted the motion ordering the floods to show cause by date why the paragraphs in the draft stipulation should not be deemed stipulated the floods did not file a response to the order on date the court ordered the paragraphs in the draft stipulation deemed stipulated the case was tried on date the floods filed a pretrial memorandum on the day of trial which is a violation of our standing_pretrial_order the irs filed its pretrial memorandum on date opinion one procedural matter requires attention before we proceed to the merits of this case when the case was called for trial patricia a flood did not appear nor was there any appearance on her behalf donald j flood did appear as donald j flood had no authority to represent his wife and there was no other appearance by her or on her behalf the court will on its own motion dismiss her from this case for lack of prosecution decision will be entered against patricia a flood for a deficiency and a penalty in the same amounts as those ultimately determined against donald j flood the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the irs’s determinations in the notice_of_deficiency are incorrect tax ct r pract proc a 290_us_111 bronstein v commissioner t c ___ date under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof rests on the irs as to that factual issue the floods have not established their compliance with the requirements of sec_7491 they bear the burden_of_proof with respect to the deficiencies and penalties determined in the deficiency_notice tax ct r pract proc a whether gains from sales of real-estate lots during the tax years and were ordinary_income or capital_gain this first issue is whether the floods properly claimed capital_gain treatment on the sale of their lots the answer depends on whether the floods held the property primarily_for_sale_to_customers in the ordinary course of business or held it alternatively as a capital_asset if they held the property primarily for sale in the ordinary course of business as the irs argues the proceeds to the floods will be treated as ordinary_income and we must sustain the irs’s determination with respect to that income if the property was held as a capital_asset then the proceeds to the floods should be treated as capital_gains and we must sustain the floods’ position under sec_1221 property is not a capital_asset if it is stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business the supreme court has defined primarily as used in this context to mean principally or of first importance 383_us_569 526_f2d_409 5th cir the question of whether property is held primarily_for_sale_to_customers in the ordinary course of a taxpayer’s business begins with a factual analysis 63_tc_149 typically the factors in making this determination include the taxpayer’s purpose in acquiring the property the purpose for which the property was subsequently held the taxpayer’s everyday business and the relationship of the income from the property to the taxpayer’s total income the frequency continuity and substantiality of sales of property the extent of developing and improving the property to increase the sales revenue the extent to which the taxpayer used advertising promotion or other activities to increase sales the use of a business office for sale of property the character and degree of supervision or control the taxpayer exercised over any representative selling the property and the time and effort the taxpayer habitually devoted to sales of property biedenharn realty co f 2d pincite 417_f2d_905 5th cir the frequency and substantiality of sales is especially probative 615_f2d_171 5th cir we first examine the floods’ purpose for acquiring and holding the properties mr flood testified that the floods bought the land for investment purposes he asserts that the floods sold lots only to pay real-estate taxes and that they sold only a few of the lots in and although it appears that the floods sold only some of the lots they owned during the two years at issue the gains from these sales were spectacular even according to the floods’ tax_return for they sold properties in for dollar_figure that they had originally purchased for dollar_figure this is a gain of over dollar_figure million as we explain in part sec_3 and below the actual gain was even greater than that furthermore we surmise that the values of the remaining lots not sold by the floods in and were relatively low compared to the values of the lots that were sold in summary we infer that the purpose of acquiring and holding the real-estate lots that the floods acquired as part of their real-estate venture was to make money by buying the lots at a bargain and reselling them selling some of the lots in and was a part of the floods’ successful execution of this strategy the floods sold the lots that had a high value when the opportunity presented itself we also consider the taxpayer’s everyday business and the relationship of the income from the property to the taxpayer’s total income the floods argue that their everyday business was not the sale of real_estate because mr flood was a day trader however the income from mr flood’s day trading was modest compared to the floods’ gains from their real-estate venture according to their tax returns which are unchallenged on this point mr floods’ stock trades generated only dollar_figure of gains in and dollar_figure of gains in we also consider the frequency continuity and substantiality of the floods’ sales of lots the floods sold lots in and lots in the two lots that were sold in had been purchased in of the lots sold in lots had been purchased in lots in lots in lot in and lot in although many lots remained unsold the record reveals little about the cost or value of the unsold lots we surmise that the value was relatively insignificant in considering the remaining factors we find that the floods put considerable effort into their real-estate venture even though they did not develop or improve the properties factor or use a business office factor the floods examined public records to determine which property owners to contact to purchase the lots mailed letters to the property owners to facilitate the floods’ purchase of the lots prepared agreements for execution prepared deeds paid legal fees to clear title to properties they purchased paid legal fees to ensure the closing of the floods’ properties paid legal fees to enforce specific performance of purchase and sale agreements conducted research made phone calls and used a real-estate agent to sell lots because mr flood supervised and controlled the agent factor weighs against capital_gain treatment in addition mr flood himself placed advertisements to sell lots on a website he created and placed advertisements to sell lots in public places such as grocery stores the preponderance of credible_evidence supports a conclusion that the floods’ real-estate transactions were conducted in the ordinary course of a trade_or_business and not for investment purposes accordingly we find that the irs correctly treated the floods’ real-estate activities as giving rise to ordinary_income derived from a trade_or_business whether the total basis of real-estate lots sold in should be reduced from dollar_figure to dollar_figure in their pretrial memorandum the floods claim that the amounts reported on their return regarding their gains from their real-estate venture were correct however the floods did not provide any documents or testimony regarding the amounts of these gains the irs established through deemed admissions that exhibit 8-j to the draft stipulation summarizes information about the real-estate lots the floods sold in and according to exhibit 8-j the cost_basis of the lots sold in was dollar_figure we find that the cost_basis of the lots sold in was dollar_figure whether the total basis of real-estate lots sold in should be reduced from dollar_figure to dollar_figure or dollar_figure in their pretrial memorandum the floods claim that the amounts reported on their return regarding their gains from their real-estate venture were correct however the floods did not provide any documents or testimony regarding the amounts of these gains in the notice_of_deficiency the irs determined that the cost_basis of the lots sold in was dollar_figure through deemed admissions it was established that exhibit 8-j to the draft stipulation summarizes information about the real-estate lots the floods sold in and according to exhibit 8-j the cost_basis of the lots sold in was dollar_figure not dollar_figure we find that the cost_basis of the lots sold in was dollar_figure whether gross_receipts from the sale of real-estate lots in should be increased from dollar_figure to dollar_figure in their pretrial memorandum the floods claim that the amounts reported on their return regarding their gains from their real-estate venture were correct however the floods did not provide any documents or testimony regarding the amounts of these gains the irs established through deemed admissions that exhibit 8-j to the draft stipulation summarizes information about the real-estate lots the floods sold in and according to exhibit 8-j the gross_receipts for the lots sold in were dollar_figure we hold that the gross_receipts for the lots sold in were dollar_figure whether gross_receipts from the sale of real-estate lots in should be increased from dollar_figure to dollar_figure in their pretrial memorandum the floods claim that the amounts reported on their return regarding their gains from their real-estate venture were correct however the floods did not provide any documents or testimony regarding the amounts of these gains the irs established through deemed admissions that exhibit 8-j to the draft stipulation summarizes information about the real-estate lots the floods sold in and according to exhibit 8-j the gross_receipts for the lots sold in were dollar_figure we find that the gross_receipts for the lots sold in were dollar_figure whether a dollar_figure deduction is allowed for cash contributions to charity for the record does not contain any support for the proposition that the floods made any cash contributions to charity in we hold that the floods are not entitled to a deduction for cash contributions to charity for whether a dollar_figure deduction is allowed for cash contributions to charity for the record does not support the proposition that the floods made any cash contributions to charity in we hold that the floods are not entitled to a deduction for cash contributions to charity for whether a dollar_figure schedule a itemized_deduction is allowed for investment_interest expenses for the record does not support the proposition that the floods incurred investment_interest expense for we hold that the floods are not entitled to a deduction for investment_interest expense for whether an dollar_figure schedule a itemized_deduction is allowed for lot re tax for the floods reported an dollar_figure deduction for lot re tax for they had also reported a dollar_figure deduction for real_estate_taxes the dollar_figure deduction is unchallenged by the irs but the dollar_figure deduction is in dispute at trial the floods produced no evidence that they incurred an expense corresponding to lot re tax we hold that the floods are not entitled to a deduction for lot re tax whether the floods are liable for self-employment taxes of dollar_figure and dollar_figure for and respectively sec_1401 and b imposes a tax on the net_earnings from self- employment derived from any trade_or_business carried on by the taxpayer the term trade_or_business has the same meaning under sec_1402 defining net_earnings_from_self-employment as under sec_162 the floods were engaged in the trade_or_business of purchasing and selling real_property during the years at issue on the basis of our finding that the floods earned_income from their real-estate trade_or_business they are liable for tax on their net_earnings under sec_1401 and entitled to a deduction under sec_164 whether a dollar_figure deduction is allowed for noncash contributions to charity for the floods gave real-estate lots to charity they reported that the total value of the lots was dollar_figure the irs determined that the charitable_contribution_deduction is limited to the cost_basis of the lots--which it determined to be dollar_figure-- because the floods held the donated lots primarily_for_sale_to_customers in the ordinary course of business see sec_170 129_tc_146 aff’d on other grounds 560_f3d_1196 10th cir the lots donated to charity were purchased as part of the same real-estate venture as the lots that the floods sold in and our findings regarding the lots that were sold see part also apply to the lots that were donated the only exception is that the record does not reveal the date that the lots were purchased on the preponderance_of_the_evidence we find that the floods held the lots primarily_for_sale_to_customers in the ordinary course of business and so the amount of their noncash charitable-contribution deduction is limited to their cost_basis dollar_figure sec_6662 of dollar_figure and dollar_figure for and whether the floods are liable for accuracy-related_penalties under respectively under sec_7491 the irs bears the burden of production with respect to penalties in order to meet this burden the irs must come forward with sufficient evidence indicating that it is appropriate to impose a particular penalty see 116_tc_438 if the irs has satisfied the burden of production the taxpayer then bears the burden of persuading the court that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith see tax ct r pract proc a higbee v commissioner t c pincite in the notice_of_deficiency the irs determined that the floods are liable for sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure for and respectively sec_6662 and b and imposes a penalty of of any underpayment attributable to a substantial_understatement_of_income_tax or negligence or disregard of rules and regulations in general an understatement of income_tax is the amount of tax required to be shown on the return less the amount of tax actually shown on the return see sec_6662 sec_1_6662-4 income_tax regs an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs the amount of the understatement is reduced to the extent that there is or was substantial_authority for the taxpayer’s treatment of the item or the taxpayer had a reasonable basis for taking a position and the position was adequately disclosed sec_6662 an underpayment is attributable to negligence if the taxpayer did not make a reasonable attempt to comply with applicable tax laws or failed to exercise reasonable care in the preparation of a return see sec_6662 sec_1_6662-3 income_tax regs negligence also includes a failure to maintain accurate records or to substantiate items properly sec_1_6662-3 income_tax regs whether attributable to negligence or a substantial_understatement_of_income_tax no accuracy-related_penalty is imposed on any portion of an underpayment with respect to which the taxpayer had reasonable_cause and acted in good_faith see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all relevant facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to properly determine his or her tax_liability id the floods had underpayments of tax for the and tax years an underpayment is defined generally as the difference between the tax imposed and the tax reported on the tax_return sec_6664 as explained below we hold that the floods had reasonable_cause for the portion of each year’s underpayment that was due to the floods’ position that the lots they sold in and were capital assets and therefore generated capital rather than ordinary gains and the floods’ position that the lots they donated to the church in were capital assets were worth dollar_figure and therefore gave rise to a charitable-contribution deduction of dollar_figure we first find that the floods had reasonable_cause for reporting the lots in question as capital assets and that they did so in good_faith the lots are the types of assets that could conceivably be capital assets whether they are capital assets is a close question second we find that the floods had reasonable_cause for reporting that the value of the lots donated to charity was dollar_figure the floods based the reported value on an appraisal that they attached to their tax_return for after reviewing the appraisal we conclude that the value was reported in good_faith next we address the portions of the underpayments that are not due to the floods’ position that the lots they sold in and were capital assets and therefore generated capital_gains rather than ordinary_income and the floods’ position that the lots they donated to the church in were capital assets were worth dollar_figure and therefore gave rise to a charitable-contribution deduction of dollar_figure these remaining portions of the underpayments we find are not attributable to reasonable_cause or good_faith furthermore the remaining portions are attributable to negligence or disregard of rules or regulations on the basis of the record the floods maintained little or no documentation supporting the positions they took on the returns related to the remaining portions of the underpayments finally the remaining portions of the underpayments constitute understatements we are unable to determine at this stage whether the remaining portions of the underpayments result from substantial understatements of income_tax that determination must await a rule computation to reflect the foregoing an appropriate order of dismissal and decision will be entered under rule
